965 F.2d 1064
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Antonio E. OVIEDO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 92-3013.
United States Court of Appeals, Federal Circuit.
April 15, 1992.

MSPB
AFFIRMED.
Before MICHEL, PLAGER and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Antonio E. Oviedo appeals from the decision of the Merit Systems Protection Board (MSPB or Board).1  The MSPB affirmed the decision of the Office of Personnel Management (OPM), which had denied Oviedo's application for a retirement annuity under the Civil Service Retirement System (CSRS).   We affirm.

DISCUSSION

2
Oviedo applied for a CSRS annuity.   OPM denied the request.   In its reconsideration opinion, OPM reiterated its earlier conclusion that there had been no evidence produced, either by Oviedo or by OPM's search, which could support a conclusion that Oviedo had ever served in an employment position which was subject to CSRS coverage.


3
The MSPB agreed.   There was no evidence that Oviedo had ever held a position which was covered by the CSRS.   OPM's decision was affirmed because, on the evidence present, Oviedo is simply not entitled to a CSRS annuity.


4
The legal standard by which this court reviews decisions of the MSPB is that the decision must be affirmed unless it is:


5
1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


6
2) obtained without procedures required by law, rule or regulation having been followed;  or


7
3) unsupported by substantial evidence.


8
5 U.S.C. § 7703(c) (1988).   On the record before us, there is nothing to suggest that the decision of the MSPB, or of the OPM, was incorrect.   We must affirm.



1
 Docket No. SE08319110139, dated April 1, 1991